DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navaratnam (PGPUB 2017/0011745) in view of Luan et al. (PGPUB 2016/0078859).

Regarding claim 1, Navaratnam discloses a system comprising: 
a network interface (network; p. 0015); 
at least one processor electrically connected to the network interface (processor; p. 0121); and 
at least one memory electrically connected to the processor, wherein the memory stores instructions that (memory; p. 0040), when executed, cause the processor to: 
perform at least one work, wherein the work includes: 

store a phoneme extracted from the first data in a text-to-speech (TTS) database (p. 0045, 0052, 0097, 0112); and 
determine whether a level associated with the number of the phoneme stored in the TTS database exceeds a first threshold value (phoneme in the database/threshold; p. 0108-0112), but does not specifically teach determining a sequence of states of the external device for performing the task, based at least partly on the first data and transmitting information about the sequence of the states to the external device through the network interface.
Luan discloses a system comprising:
determining a sequence of states of the external device for performing the task, based at least partly on the first data and transmitting information about the sequence of the states to the external device through the network interface (sequence of states; p. 0036-0038, 0051), to optimize models.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to assist with making decisions.
Regarding claim 2, Navaratnam discloses a system wherein the level associated with the number of the phoneme includes: 
the number of types of the phoneme stored in the TTS database, the number of types of phonemes stored over the number of times preset in the TTS database, the 
Regarding claim 3, Navaratnam discloses a system wherein the phoneme includes a single phoneme or n-phonemes obtained by combining a plurality of phoneme (p. 0113). 
Regarding claim 4, Navaratnam discloses a system wherein the instructions cause the processor to: 
provide second data to the external device through the network interface, based at least partly on the determination, and wherein the second data includes a text that causes a user to generate an utterance to increase the number of types of the stored phoneme or a save count of the phoneme for each type (save phoneme count; p. 0112). 
Regarding claim 5, Navaratnam discloses a system wherein the instructions cause the processor to: 
when the level associated with the number of the phoneme exceeds the first threshold value, provide the second data to the external device (threshold; p. 0108). 
Regarding claim 6, it is interpreted and rejected for similar reasons as set forth above.  In addition, Luan discloses a system wherein the memory further includes a script database including a plurality of scripts, wherein the instructions cause the processor to: 

Regarding claim 7, Navaratnam discloses a system wherein the pre-defined condition is a phoneme, which is stored in the TTS database the least number of times, from among all the extractable phonemes (conditional; p. 0110-0112). 
Regarding claim 8, it is interpreted and rejected for similar reasons as set forth above.  In addition, Luan discloses a system wherein the instructions cause the processor to: 
select a script including the request for performing the task using the external device (p. 0034-0035, 0066, 0086-0087). 
Regarding claim 11, Navaratnam discloses a system wherein the instructions cause the processor to: 
determine whether the level associated with the number of the phoneme stored in the TTS database exceeds a second threshold value (p. 0108-0112); and 
when the level associated with the number of the phoneme exceeds the second threshold value, transmit the phoneme stored in the TTS database and first data corresponding to the phoneme to a market server (p. 0108-0112). 
Regarding claim 12, Navaratnam discloses a system wherein the instructions cause the processor to: 
when the level associated with the number of the phoneme exceeds the second threshold value, provide the external device with third data indicating that TTS model generation is completed, through the network interface (p. 0108-0112); 
. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navaratnam in view of Luan and in further view of Mulherkar (USPN 10,365,889).

Regarding claim 9, Navaratnam in view of Luan disclose a system as described above, but does not specifically teach wherein the instructions cause the processor to: 
receive user personalization information from the external device through the network interface; and 
select a script including a request for performing a task based on the user personalization information. 
Mulherkar discloses a system wherein the instructions cause the processor to: 
receive user personalization information from the external device through the network interface (customize models; column 13, lines 47-57); and 
select a script including a request for performing a task based on the user personalization information (column 13, lines 47 – column 14, line 17), to assist with training the system.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to help with natural language processing and customization. 

claim 10, Navaratnam in view of Luan it is interpreted and rejected for similar reasons as set forth above.  In addition, Mulherkar discloses a system wherein the instructions cause the processor to: 
cause the external device to display at least part of the text on a display associated with the external device or coupled with the external device (display text; column 4, line 58 – column 5, line 4). 

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beutnagel et al. (PGPUB 2012/0136664), hereinafter referenced as Beutnagel in view of Mulherkar.

Regarding claim 13, Beutnagel discloses an electronic device comprising: 
a housing (computing device; figure 1, element 100 with p. 0021); 
a touch screen display disposed inside the housing and exposed through a first portion of the housing (touchscreen; p. 0021); 
a microphone disposed inside the housing and exposed through a second portion of the housing (microphone; p. 0021); 
a wireless communication circuit disposed inside the housing (wireless; p. 0045-0047); 
a processor disposed inside the housing and electrically connected to the touch screen display, the microphone, and the wireless communication circuit (processor; p. 0018); and 

receive first data including a text, which causes a user to generate an utterance to increase the number of types of a phoneme stored in an external server or a save count of the phoneme for each type, from the external server through the wireless communication circuit (phonemes stored; p. 0028, 0031-0032, 0035-0036); 
transmit second data associated with the received user utterance to the external server (transmit data; p. 0009, 0043), but does not specifically teach displaying the text through the touch screen display and receiving an user utterance associated with the displayed text, through the microphone.
Mulherkar discloses an electronic device comprising:
displaying the text through the touch screen display and receiving an user utterance associated with the displayed text, through the microphone  (simultaneously displaying text with audio; column 5, line 26 – column 6, line 18), to convey data in a variety of ways.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the device as described above, to provide more flexibility.
Regarding claim 14, Beutnagel discloses an electronic device wherein the user utterance includes a request for performing a task using the electronic device (request; p. 0039-0043). 
Regarding claim 15, Beutnagel discloses an electronic device wherein the instructions cause the processor to: 

display a message indicating that the TTS model generation is completed based on the third data, and an object for transmitting the TTS model to a market server on the touch screen display (provide a way for a client to interact; p. 0030); 
receive a user input to select the object through the touch screen display (touch sensitive screen; p. 0021); and 
transmit a response to the third data to the external server based on the user input (transmit data; p. 0009, 0043). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657